Exhibit SEVERANCE BENEFIT AGREEMENT THIS SEVERANCE BENEFIT AGREEMENT (“Agreement”) made and entered into as of the day of (the “Effective Date”) by and between Ball Corporation (the “Corporation”) having its corporate headquarters located at 10Longs Peak Drive, Broomfield, Colorado, and (the “Executive”). WHEREAS, the Corporation and Executive desire that the Executive continue as an employee of the Corporation; WHEREAS, the American Jobs Creation Act of 2004 added Section409A to the Internal Revenue Code of 1986, as amended, including the regulations and guidance promulgated thereunder (the “Code”); and WHEREAS, Section409A of the Code generally provides that deferred compensation may be subject to adverse tax consequences unless certain requirements are met; and WHEREAS, the Internal Revenue Service has issued regulations implementing the statutory requirements of Section409A of the Code; and WHEREAS, the parties are parties to an Amended and Restated Severance Benefit Agreement entered into as of (the “Prior Severance Benefit Agreement”), and desire to enter into this amended and restated Agreement as of the Effective Date in order that the Agreement comply with the requirements of Section409A of the Code; and WHEREAS, this Agreement shall entirely supersede the Prior Severance Benefit Agreement and sets forth certain terms should the employment relationship of the Executive with the Corporation terminate during the term (as hereinafter defined); and WHEREAS, in order to receive the lump sum amounts payable under subsection3(a)(iii) of this Agreement, the Executive must execute the Release (attached hereto as Exhibit3(a)(iii)) provided for in this Agreement and allow the Release to become effective. NOW, THEREFORE, IN CONSIDERATION of the mutual premises, covenants and agreements set forth below, it is hereby agreed as follows: 1.Term of Agreement.The term of this Agreement shall commence as of the Effective Date, and shall continue until (the “Term”); provided, however, that commencing on , and on thereafter, the Term of this Agreement shall be extended automatically for one (1) Page 1of11 Exhibit 10.13 (continued) additional year unless the Corporation shall have given notice to the Executive no later than sixty (60) days prior to of its intent to terminate this Agreement at the end of two (2) years following . 2.Termination of Employment. (a)Death or Disability.For purposes of this Agreement, the Executive’s employment shall terminate automatically upon the Executive’s death or “Disability” during the Term; provided, however, this provision shall have no effect on whether the Executive’s employment has terminated for purposes of the Corporation’s long-term disability plan or program then in effect.For purposes of this Agreement, the Executive’s employment may be terminated by reason of “Disability” if, as a result of the Executive’s incapacity due to physical or mental illness, the Executive shall have been absent from the full-time performance of his duties with the Corporation for six (6) consecutive months and within thirty (30) days after written “Notice of Termination” (as defined in subsection2(d) hereof) is given, the Executive shall not have returned to the full-time performance of his duties. (b)By the Corporation for Cause.The Corporation may terminate the Executive’s employment during the Term for “Cause” or for reasons other than for Cause.For purposes of this Agreement, “Cause” shall mean termination (i)upon the willful and continued failure of the Executive to substantially perform his duties with the Corporation (other than any such failure resulting from his incapacity due to physical or mental illness or any such actual or anticipated failure after the issuance of a Notice of Termination by the Executive or on account of “Constructive Termination” (as defined in subsection2(c) hereof), after a written demand for substantial performance is delivered to the Executive by the Corporation, which demand specifically identifies the manner in which the Board of Directors of the Corporation (the “Board”) believes that the Executive has not substantially performed his duties, or (ii)the willful engaging by the Executive in conduct that is demonstrably and materially injurious to the Corporation, monetarily or otherwise.For purposes of this subsection, no act, or failure to act, on the Executive’s part shall be deemed “willful” unless done, or omitted to be done, by the Executive not in good faith and without reasonable belief that such action or omission was in the best interest of the Corporation. (c)By the Executive for Constructive Termination.The Executive may terminate his employment during the Term for “Constructive Termination.”For purposes of this Agreement, “Constructive Termination” shall mean, without the Executive’s express written consent, the occurrence of any one or more of the following circumstances, unless such circumstances are corrected prior to the “Date of Termination” (as defined in subsection2(e) hereof) specified in the Notice of Termination given in respect thereof: Page 2 of 11 Exhibit 10.13 (continued) (i)A reduction in the Executive’s annual base salary (“Annual Base Salary”) or the failure of the Corporation to pay to the Executive any portion or installment of deferred compensation under any deferred compensation program of the Corporation within fourteen (14) days of the date such compensation is due; (ii)The failure by the Corporation to continue in effect any compensation or benefit plan in which the Executive participates as of the Effective Date that is material to the Executive’s total compensation, unless an equitable arrangement (embodied in an ongoing substitute or alternative plan) has been made with respect to such plan, or the failure by the Corporation to continue the Executive’s participation therein (or in such substitute or alternative plan) on a basis not materially less favorable, both in terms of the amount of benefits provided and the level of the Executive’s participation relative to other participants, as existed as of the Effective Date, except for across-the-board benefit reductions similarly affecting comparably situated executives of the Corporation; (iii)The failure by the Corporation to continue to provide the Executive with benefits substantially similar to those enjoyed by comparably situated executives under any of the Corporation’s life insurance, medical, health and accident or disability plans in which the Executive was participating as of the Effective Date, or the failure by the Corporation to provide the Executive with the number of paid vacation days to which the Executive is entitled on the basis of years of service with the Corporation in accordance with the Corporation’s normal vacation policy in effect as of the Effective Date; (iv)The failure of the Corporation to obtain satisfactory agreement from any successor of the Corporation to assume and agree to perform this Agreement, as contemplated by subsection6(b) hereof; or (v)Any material breach by the Corporation of any other material provision of this Agreement. No circumstances other than those set forth in subsection2(c)(i) through 2(c)(v) above shall constitute Constructive Termination.In the event the Executive believes such Constructive Termination exists, he shall, in advance of delivery of any Notice of Termination, specify to the Corporation in writing the circumstances alleged to constitute Constructive Termination, and provide the Corporation with a reasonable period of time within which to cure such circumstances. Notwithstanding the foregoing, in the event that the Executive terminates his employment during the Term for Constructive Termination following the occurrence of a “Change in
